EXAMINER’S COMMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
In applicant’s remarks filed on 4/20/2021, claims 1-20 were/remain cancelled; claims 21, 24, 26, 28, 30, 33, 35, 37, 39 were amended; no new claims were added. As a result, claims 21-40 are pending, in which claims 21, 28, and 35 are in independent form.
Terminal Disclaimer filed on 4/20/2021 obviates Previous Double Patenting Rejection to claims 21, 27, 28, 34, 35, 40.
Terminal Disclaimer
The terminal disclaimer filed on 4/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,469,461 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: As to claims 21, 28, and 35, prior arts of record and further search does not explicitly teach “the packet being received via an underlying tunneling network between the device and another device hosting the remote endpoint; decrypting, from the device, the packet using security information associated with a secure session between the remote virtual machine and the local virtual machine” in claims 21, 28, and 35, in view of all other limitations of claims21, 28, 35, respectively.
Wang et al. (US 2019/0036894 A1) discloses “performing receive side scaling at a virtual network interface card for encapsulated encrypted data packets based on an security parameter index value of the encapsulated encrypted data packets.” Wang 
Panchapakesan et al. (US 2018/0337889 A1) discloses “establishing encrypted channels or tunnels within a TCP or other communication session between a tunnel endpoint and tunnel client on a client device where a tunnel client on the client device can determine an encryption level based upon a bundle identifier of the application originating the network traffic, the destination of the network traffic, the category of the application, or other factors.” Panchapakesan reference teaches a tunnel network between tunnel endpoint and a tunnel client, not between two tunnel endpoints.
Arangasamy et al. (US 2017/0104851 A1) discloses 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497